Citation Nr: 1602814	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1979.  The appellant seeks surviving spouse benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

A hearing was conducted before the undersigned Veterans Law Judge at the RO in Waco, Texas in October 2015.  However, a transcript of that hearing is unavailable due to technical difficulties with the audio recording system.  In a December 2015 letter, the Board advised the appellant that a transcript was unavailable and offered her the opportunity to participate in a new hearing.  The letter was addressed to the appellant's previous address.  

In January 2016, the Board received notice of the appellant's current address and a request for another videoconference hearing.  Thus, a remand is required to schedule a Board hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before the Board at the RO.  Notify the appellant and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

